DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,365,683 B2. This is a statutory double patenting rejection.
Instant Application 16/525,185
US Patent 10,365,683 B2

1. A method comprising: reading, by a processing resource, from a timer, a first count value associated with a first execution of a task of a real time operating system and a second count value associated with a second execution of the task; calculating a test value based on a difference between the first count value and the second count value; determining whether the test value is in a predetermined range of values; and setting an error flag to be true if the test value is not within the predetermined range or setting the error flag to be false if the test value is within the predetermined range.
2. The method of claim 1, wherein the timer comprises a decrementing counter having a finite number of values and wherein when the timer reaches a minimum value, the timer transitions to a maximum counting value of the timer and, when the timer transitions to the 






5. The system of claim 4, wherein the processing resource is at least one of: (a) a single core central processing unit (CPU), (b) a multi-core CPU, or (c) a computer cluster.
5. The system of claim 3, the timer comprises a decrementing counter having a finite number of values and wherein when the timer reaches a minimum value, the timer transitions to a maximum counting value of the timer and wherein responsive to the timer transitioning to the maximum count value at a point in time between the reading of the first and second count values, the processing resource is caused to base the calculation of the test value additionally on an addition of the maximum count value of the timer to the difference between the first count value and the second count value.
6. The system of claim 4, the timer comprises a decrementing counter having a finite number of values and wherein when the timer reaches a minimum value, the timer transitions to a maximum counting value of the timer and wherein responsive to the timer transitioning to the maximum count value at a point in time between the reading of the first and second count values, the processing resource is caused to base the calculation of the test value additionally on an addition of the maximum count value of the timer to the difference between the first count value and the second count value.

7. The system of claim 4 wherein the executable instructions, when executed by the processing resource, further cause the processing resource to: read, from the timer, a first count value associated with a first execution of a second task of the real time operating system and a second count value associated with a second execution of the second task; calculate a second test value based on a difference between the first count value of the second task and the second count value of the second task; determining whether the second test value is in a second predetermined range of values; and setting a second error flag to be true if the second test value is not within the second predetermined range or setting the error flag to be false if the test value is within the second predetermined range.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.